--------------------------------------------------------------------------------


GULFPORT ENERGY CORPORATION
 
2005 STOCK INCENTIVE PLAN

 
1.    Purpose; Eligibility.
 
1.1.    General Purpose. The name of this plan is the Gulfport Energy
Corporation 2005 Stock Incentive Plan (the “Plan”). The purpose of the Plan is
to enable Gulfport Energy Corporation, a Delaware corporation (the “Company”),
and any Affiliate to obtain and retain the services of the types of Employees,
Consultants and Directors who will contribute to the Company’s long range
success and to provide incentives which are linked directly to increases in
share value which will inure to the benefit of all shareholders of the Company.
 
1.2.    Eligible Award Recipients. The persons eligible to receive Awards are
the Employees, Consultants and Directors of the Company and its Affiliates.
 
1.3.    Available Awards. The purpose of the Plan is to provide a means by which
eligible recipients of Awards may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of one or more of
the following Awards: (a) Incentive Stock Options and (b) Nonstatutory Stock
Options.
 
2.    Definitions.
 
2.1.    “Administrator” means the Board or the Committee appointed by the Board
in accordance with Section 3.5.
 
2.2.    “Affiliate” means any parent corporation or subsidiary corporation of
the Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
2.3.    “Award” means any right granted under the Plan, including an Incentive
Stock Option, a Nonstatutory Stock Option and a 409A Award.
 
2.4.    “Board” means the Board of Directors of the Company.
 
2.5.    “Cause” means if the Participant is a party to an employment or service
agreement with the Company or its Affiliates and such agreement provides for a
definition of Cause, the definition therein contained, or, if no such agreement
exists, it shall mean (a) the commission of, or plea of guilty or no contest to,
a felony or a crime involving moral turpitude or the commission of any other act
involving willful malfeasance or material fiduciary breach with respect to the
Company or an Affiliate, (b) conduct tending to bring the Company into
substantial public disgrace, or disrepute, or (c) gross negligence or willful
misconduct with respect to the Company or an Affiliate. The Administrator, in
its absolute discretion, shall determine the effect of all matters and questions
relating to whether a Participant has been discharged for Cause.
 



    1  

--------------------------------------------------------------------------------

 


2.6.    “Change in Control” shall mean:
 
(a)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization or the sale of stock of the
Company, if more than 50% of the combined voting power (which voting power shall
be calculated by assuming the conversion of all equity securities convertible
(immediately or at some future time) into shares entitled to vote, but not
assuming the exercise of any warrant or right to subscribe to or purchase those
shares) of the continuing or Surviving Entity’s securities outstanding
immediately after such merger, consolidation, reorganization or sale of stock is
owned, directly or indirectly, by persons who were not shareholders of the
Company immediately prior to such merger, consolidation, reorganization or sale
of stock; provided, however, that in making the determination of ownership by
the shareholders of the Company, immediately after the reorganization, equity
securities which persons own immediately before the reorganization as
shareholders of another party to the transaction shall be disregarded;
 
(b)    Incumbent Directors cease for any reason to constitute at least a
majority of the Board; or
 
(c)    The sale, transfer or other disposition of all or substantially all of
the Company’s assets.
 
(d)    A transaction shall not constitute a Change in Control if its sole
purpose is to change the state of the Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction.
 
(e)    A transaction shall not constitute a Change in Control if it constitutes
an initial public offering or a secondary public offering that results in any
security of the Company being listed (or approved for listing) on any securities
exchange or designated (or approved for designation) as a national market
security on an interdealer quotation system.
 
2.7.    “Code” means the Internal Revenue Code of 1986, as amended.
 
2.8.    “Committee” means a committee of one or more members of the Board
appointed by the Board to administer the Plan in accordance with Section 3.5.
 
2.9.    “Common Stock” means the par value $0.01 per share common stock of the
Company.
 
2.10.    “Company” means Gulfport Energy Corporation, a Delaware corporation.
 
2.11.    “Consultant” means any person, including an advisor, (a) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or who provides bona fide services to the Company
or an Affiliate pursuant to a written agreement or (b) who is a member of the
Board of Directors of an Affiliate; provided that, except as otherwise permitted
in Section 5.4(b) hereof, such person is a natural person and such services are
not in connection with the offer or sale of securities in a capital raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities.
 



    2  

--------------------------------------------------------------------------------

 


2.12.    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Consultant or Director, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Administrator or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave.
 
2.13.    “Covered Employee” means the chief executive officer and the four (4)
other highest compensated officers of the Company for whom total compensation is
required to be reported to shareholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
 
2.14.    “Date of Grant” means the date on which the Administrator adopts a
resolution expressly granting an Award to a Participant or, if a different date
is set forth in such resolution as the Date of Grant, then such date as is set
forth in such resolution.
 
2.15.    “Director” means a member of the Board of Directors of the Company.
 
2.16.    “Disability” means that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.10 hereof, the term Disability
shall have the meaning ascribed to it under Code Section 22(e)(3). The
determination of whether an individual has a Disability shall be determined
under procedures established by the Plan Administrator. Except in situations
where the Plan Administrator is determining Disability for purposes of the term
of an Incentive Stock Option pursuant to Section 6.10 hereof within the meaning
of Code Section 22(e)(3), the Plan Administrator may rely on any determination
that a Participant is disabled for purposes of benefits under any long-term
disability plan maintained by the Company or any Affiliate in which a
Participant participates.
 
2.17.    “Effective Date” shall mean January 24, 2005.
 
2.18.    “Employee” means any person employed by the Company or an Affiliate.
Mere service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.
 
2.19.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 



    3  

--------------------------------------------------------------------------------

 


2.20.    “Fair Market Value” means, as of any date, the value of the Common
Stock as determined in good faith by the Administrator as follows: (i) if the
Common Stock is admitted to quotation on the National Association of Securities
Dealers Automated Quotation System (“Nasdaq”), the Fair Market Value on any
given date shall not be less than the average of the highest bid and lowest
asked prices of the Common Stock reported for such date or, if no bid and asked
prices were reported for such date, for the last day preceding such date for
which such prices were reported; (ii) if the Common Stock is admitted to trading
on a national securities exchange or the Nasdaq National Market or Nasdaq Small
Cap Market, the Fair Market Value on any date shall not be less than the closing
price reported for the Common Stock on such exchange or system for such date or,
if no sales were reported for such date, for the last date preceding the date
for such a sale was reported; or (iii) in the absence of an established market
for the Common Stock, the Fair Market Value determined in good faith by the
Administrator and such determination shall be conclusive and binding on all
persons.
 
2.21.    “409A Award” means an Award that is considered “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and Section 7 of
this Plan.
 
2.22.    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
2.23.    “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) shall be an Incumbent Director.
No individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to Directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be an Incumbent Director.
 
2.24.    “Listing Date” means the first date upon which any security of the
Company is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system.
 
2.25.    “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.
 
2.26.    “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
 
2.27.    “Officer” means (a) before the Listing Date, any person designated by
the Company as an officer and (b) on and after the Listing Date, a person who is
an officer of the Company within the meaning of Section 16 of the Exchange Act
and the rules and regulations promulgated thereunder.
 



    4  

--------------------------------------------------------------------------------

 


2.28.    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
 
2.29.    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan
and need not be identical.
 
2.30.    “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
 
2.31.    “Outside Director” means a Director who is an “outside director” within
the meaning of Section 162(m) of the Code and Treasury Regulations
§ 1.162-27(e)(3).
 
2.32.    “Participant” means a person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.
 
2.33.    “Plan” means this Gulfport Energy Corporation 2005 Stock Incentive
Plan.
 
2.34.    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
2.35.    “SEC” means the Securities and Exchange Commission.
 
2.36.    “Securities Act” means the Securities Act of 1933, as amended.
 
2.37.    “Surviving Entity” means the Company if immediately following any
merger, consolidation or similar transaction, the holders of outstanding voting
securities of the Company immediately prior to the merger or consolidation own
equity securities possessing more than 50% of the voting power of the entity
existing following the merger, consolidation or similar transaction. In all
other cases, the other entity to the transaction and not the Company shall be
the Surviving Entity. In making the determination of ownership by the
shareholders of an entity immediately after the merger, consolidation or similar
transaction, equity securities which the shareholders owned immediately before
the merger, consolidation or similar transaction as shareholders of another
party to the transaction shall be disregarded. Further, outstanding voting
securities of an entity shall be calculated by assuming the conversion of all
equity securities convertible (immediately or at some future time) into shares
entitled to vote.
 
2.38.    “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
 



    5  

--------------------------------------------------------------------------------

 


3.    Administration.
 
3.1.    Administration by Board. The Plan shall be administered by the Board
unless and until the Board delegates administration to a Committee, as provided
in Section 3.4 (the group that administers the Plan is referred to as the
“Administrator”).
 
3.2.    Powers of Administrator. The Administrator shall have the power and
authority to select and grant to Participants, Awards pursuant to the terms of
the Plan.
 
3.3.    Specific Powers. In particular, the Administrator shall have the
authority: (i) to construe and interpret the Plan and apply its provisions; (ii)
to promulgate, amend and rescind rules and regulations relating to the
administration of the Plan; (iii) to authorize any person to execute, on behalf
of the Company, any instrument required to carry out the purposes of the Plan;
(iv) to determine when Awards are to be granted under the Plan; (v) from time to
time to select, subject to the limitations set forth in this Plan, those
Participants to whom Awards shall be granted; (vi) to determine the number of
shares of Common Stock to be made subject to each Award; (vii) to determine
whether each Stock Option is to be an ISO or a Non-Statutory Stock Option;
(viii) to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment, vesting provisions and
other provisions, and to specify the provisions of the Option Agreement relating
to such grant or sale; (ix) to amend any outstanding Awards for the purpose of
modifying the time or manner of vesting, the exercise price, subject to
applicable legal restrictions; provided, however, that if any such amendment
impairs a Participant’s rights or increases a Participant’s obligations under
his or her Award, such amendment shall also be subject to the Participant’s
consent (provided, however, a cancellation of an Award where the Participant
receives a payment equal in value to the difference between the Fair Market
Value of the Common Stock subject to a Stock Option and the exercise price,
shall not be an impairment of the Participant’s rights that requires consent);
(x) to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan; (xi) to make decisions with respect to outstanding
Stock Options that may become necessary upon a change in corporate control or an
event that triggers anti-dilution adjustments; and (xii) to make any and all
other determinations which it determines to be necessary or advisable for
administration of the Plan.
 
3.4.    Decisions Final. All decisions made by the Administrator pursuant to the
provisions of the Plan shall be final and binding on the Company and the
Participants.
 
3.5.    The Committee.  
 
(a)    General. The Board may delegate administration of the Plan to a Committee
or Committees of one (1) or more members of the Board. The term “Committee”
shall apply to any person or persons to whom authority for administration of the
Plan has been delegated. If administration is delegated to a Committee, the
Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board or the Plan Administrator
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan. The members of the
Committee shall be appointed by and to serve at the pleasure of the Board. From
time to time, the Board may increase or decrease the size of the Committee, add
additional members to, remove members (with or without cause) from, appoint new
members in substitution therefor, and fill vacancies, however caused, in the
Committee. The Committee shall act pursuant to a vote of the majority of its
members or, in the case of a committee comprised of only two members, the
unanimous consent of its members, whether present or not, or by the written
consent of the majority of its members and minutes shall be kept of all of its
meetings and copies thereof shall be provided to the Board. Subject to the
limitations prescribed by the Plan and the Board, the Committee may establish
and follow such rules and regulations for the conduct of its business as it may
determine to be advisable.
 



    6  

--------------------------------------------------------------------------------

 


(b)    Committee Composition when Common Stock is Publicly Traded. At such time
as the Common Stock is publicly traded, in the discretion of the Board, a
Committee may consist solely of two or more Non-Employee Directors who are also
Outside Directors. Within the scope of such authority, the Board or the
Committee may (i) delegate to a committee of one or more members of the Board
who are not Outside Directors the authority to grant Stock Rights to eligible
persons who are either (A) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award or (B) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code or (ii) delegate to a committee of one or more
members of the Board who are not Non-Employee Directors the authority to grant
Stock Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.
 
3.6.    Indemnification. In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by applicable law, the Administrator and each of the Administrator’s
consultants shall be indemnified by the Company against the reasonable expenses,
including attorney’s fees, actually incurred in connection with any action, suit
or proceeding or in connection with any appeal therein, to which the
Administrator or any of its consultants may be party by reason of any action
taken or failure to act under or in connection with the Plan or any option
granted under the Plan, and against all amounts paid by the Administrator or any
of its consultants in settlement thereof (provided that the settlement has been
approved by the Company, which approval shall not be unreasonably withheld) or
paid by the Administrator or any of its consultants in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Administrator or any of its consultants did not act in good faith and in a
manner which such person reasonably believed to be in the best interests of the
Company, and in the case of a criminal proceeding, had no reason to believe that
the conduct complained of was unlawful; provided, however, that within 60 days
after institution of any such action, suit or proceeding, such Administrator or
any of its consultants shall, in writing, offer the Company the opportunity at
its own expense to handle and defend such action, suit or proceeding.
 



    7  

--------------------------------------------------------------------------------

 


4.    Shares Subject to the Plan.
 
4.1    Share Reserve. Subject to the provisions of Section 11.1 relating to
adjustments upon changes in Common Stock, the shares that may be issued pursuant
to Awards shall consist of the Company’s authorized but unissued Common Stock,
and the maximum aggregate amount of such Common Stock which may be issued upon
exercise of all Awards under the Plan, including Incentive Stock Options, shall
not exceed One Million Four Hundred Four Thousand Six Hundred Six (1,404,606)
shares less 627,337, the total number of shares underlying options granted to
Employees prior to the adoption of this Plan and outstanding on the Effective
Date under the Gulfport Energy Corporation 1999 Stock Option Plan (“Prior
Outstanding Options”). If, prior to the termination of the Plan, a Prior
Outstanding Option shall expire, be forfeited, cancelled or terminate for any
reason without having been exercised in full, the shares subject to such
expired, forfeited, cancelled or terminated Prior Outstanding Options shall
again be available for purposes of the Plan and the number of shares of Common
Stock which may be issued upon the exercise of Awards under the Plan shall be
increased by the number of shares of Common Stock underlying such expired,
forfeited or terminated Prior Outstanding Options. In no event, however, will
the maximum aggregate amount of Common Stock which may be issued upon exercise
of all Awards under the Plan, including Incentive Stock Options, exceed
1,404,606 shares of Common Stock, subject to adjustment in accordance with
Section 11.1 hereof. Awards for fractional shares of Common Stock may not be
issued under the terms of the Plan.


4.2    Reversion of Shares to the Share Reserve. If any Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock withheld from issuance under such
Award shall revert to and again become available for issuance under the Plan. If
shares issued under the Plan are reacquired by the Company pursuant to the terms
of any forfeiture provision, such shares shall again be available for the
purposes of the Plan.


4.3    Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.


5.    Eligibility.


5.1    Eligibility for Specific Awards. Incentive Stock Options may be granted
only to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Consultants and Directors.
 
5.2    Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value of the Common Stock at
the Date of Grant and the Option is not exercisable after the expiration of five
(5) years from the Date of Grant.
 
5.3    Section 162(m) Limitation. Subject to the provisions of Section 11.1
relating to adjustments upon changes in the shares of Common Stock, no Employee
shall be eligible to be granted Options covering more than Six Hundred Fifty
Thousand (650,000) shares of Common Stock during any calendar year. This Section
5.3 shall not apply prior to the Listing Date and, following the Listing Date,
this Section 5.3 shall not apply until (a) the earliest of: (i) the first
material modification of the Plan (including any increase in the number of
shares of Common Stock reserved for issuance under the Plan in accordance with
Section 4.1); (ii) the issuance of all of the shares of Common Stock reserved
for issuance under the Plan; (iii) the expiration of the Plan; or (iv) the first
meeting of shareholders at which Directors are to be elected that occurs after
the close of the third calendar year following the calendar year in which
occurred the first registration of an equity security under Section 12 of the
Exchange Act; or (b) such other date required by Section 162(m) of the Code and
the rules and regulations promulgated thereunder.
 



    8  

--------------------------------------------------------------------------------

 


5.4    Consultants.
 
(a)    Prior to the Listing Date, a Consultant shall not be eligible for the
grant of an Award if, at the time of grant, either the offer or the sale of the
Company’s securities to such Consultant is not exempt under Rule 701 of the
Securities Act (“Rule 701”) because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by Rule 701, unless the Company
determines that such grant need not comply with the requirements of Rule 701 and
will satisfy another exemption under the Securities Act as well as comply with
the securities laws of all other relevant jurisdictions.
 
(b)    From and after the Listing Date, a Consultant shall not be eligible for
the grant of an Award if, at the time of grant, a Form S-8 Registration
Statement under the Securities Act (“Form S-8”) is not available to register
either the offer or the sale of the Company’s securities to such Consultant
because of the nature of the services that the Consultant is providing to the
Company, or because the Consultant is not a natural person, or as otherwise
provided by the rules governing the use of Form S-8, unless the Company
determines both (i) that such grant (1) shall be registered in another manner
under the Securities Act (e.g., on a Form S-3 Registration Statement) or (2)
does not require registration under the Securities Act in order to comply with
the requirements of the Securities Act, if applicable, and (ii) that such grant
complies with the securities laws of all other relevant jurisdictions.
 
5.5    Directors. Each Director of the Company shall be eligible to receive
discretionary grants of Awards under the Plan.
 
6.    Option Provisions. Each Option shall be in such form and shall contain
such terms and conditions as the Administrator shall deem appropriate. All
Options shall be separately designated Incentive Stock Options or Nonstatutory
Stock Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for shares of Common Stock purchased
on exercise of each type of Option. Notwithstanding the foregoing, the Company
shall have no liability to any Participant or any other person if an Option
designated as an Incentive Stock Option fails to qualify as such at any time or
if an Option is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and the terms of such Option do
not satisfy the additional conditions applicable to nonqualified deferred
compensation under Section 409A of the Code and Section 7 of the Plan. The
provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:
 



    9  

--------------------------------------------------------------------------------

 


6.1    Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date it was granted.
 
6.2    Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5.2 regarding Ten Percent Shareholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.
 
6.3    Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than thirty-five percent (35%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.
 
6.4    Consideration.
 
(a)    The purchase price of Common Stock acquired pursuant to an Option shall
be paid, to the extent permitted by applicable statutes and regulations, either
(i) in cash or by certified or bank check at the time the Option is exercised or
(ii) in the discretion of the Administrator, upon such terms as the
Administrator shall approve, the exercise price may be paid: (1) by delivery to
the Company of other Common Stock, duly endorsed for transfer to the Company,
with a Fair Market Value on the date of delivery equal to the exercise price (or
portion thereof) due for the number of shares being acquired, or by means of
attestation whereby the Participant identifies for delivery specific shares of
Common Stock that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes) that have a Fair Market Value on the date of attestation
equal to the exercise price (or portion thereof) and receives a number of shares
of Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock (a
“Stock For Stock Exchange”); (2) during any period for which the Common Stock is
publicly traded (i.e., the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market, or if the Common Stock is quoted on the Nasdaq System (but not
on the Nasdaq National Market) or any similar system whereby the Common Stock is
regularly quoted by a recognized securities dealer but closing sale prices are
not reported), by a copy of instructions to a broker directing such broker to
sell the Common Stock for which such Option is exercised, and to remit to the
Company the aggregate Exercise Price of such Options (a “Cashless Exercise”);
(3) in any other form of legal consideration that may be acceptable to the
Administrator, including without limitation with a full-recourse promissory
note. However, if there is a stated par value of the shares and applicable law
requires, the par value of the shares, if newly issued, shall be paid in cash or
cash equivalents. The shares shall be pledged as security for payment of the
principal amount of the promissory note and interest thereon. The interest rate
payable under the terms of the promissory note shall not be less than the
minimum rate (if any) required to avoid the imputation of additional interest
under the Code. Subject to the foregoing, the Administrator (in its sole
discretion) shall specify the term, interest rate, amortization requirements (if
any) and other provisions of such note. Unless the Administrator determines
otherwise, shares of Common Stock having a Fair Market Value at least equal to
the principal amount of the loan shall be pledged by the holder to the Company
as security for payment of the unpaid balance of the loan and such pledge shall
be evidenced by a pledge agreement, the terms of which shall be determined by
the Administrator, in its discretion; provided, however, that each loan shall
comply with all applicable laws, regulations and rules of the Board of Governors
of the Federal Reserve System and any other governmental agency having
jurisdiction. Unless otherwise specifically provided in the Option, the purchase
price of Common Stock acquired pursuant to an Option that is paid by delivery
(or attestation) to the Company of other Common Stock acquired, directly or
indirectly from the Company, shall be paid only by shares of the Common Stock of
the Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes). Notwithstanding the forgoing, during any period for which
the Common Stock is publicly traded (i.e., the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market, or if the Common Stock is quoted on the
Nasdaq System (but not on the Nasdaq National Market) or any similar system
whereby the Common Stock is regularly quoted by a recognized securities dealer
but closing sale prices are not reported), a Cashless Exercise, exercise with a
promissory note or other transaction by a Director or executive officer that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit by the Company, or an Affiliate in violation of
section 402(a) of the Sarbanes-Oxley Act (codified as Section 13(k) of the
Securities Exchange Act of 1934, 15 U.S.C. § 78m(k)) shall be prohibited with
respect to any Award under this Plan.
 



    10  

--------------------------------------------------------------------------------

 


6.5    Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
 
6.6    Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock
Option may, in the sole discretion of the Administrator, be transferable to a
permitted transferee upon written approval by the Administrator to the extent
provided in the Option Agreement. A permitted transferee includes: (1) a
transfer by gift or domestic relations order to a member of the Optionholder’s
immediate family (child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Optionholder’s household (other
than a tenant or employee), a trust in which these persons have more than 50% of
the beneficial interest, a foundation in which these persons (or the
Optionholder) control the management of assets, and any other entity in which
these persons (or the Optionholder) own more than 50% of the voting interests;
(2) third parties designated by the Administrator in connection with a program
established and approved by the Administrator pursuant to which Participants may
receive a cash payment or other consideration in consideration for the transfer
of such Nonstatutory Stock Option; and (3) such other transferees as may be
permitted by the Administrator in its sole discretion. If the Nonstatutory Stock
Option does not provide for transferability, then the Nonstatutory Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
 



    11  

--------------------------------------------------------------------------------

 


6.7    Vesting Generally. The Option may, but need not, vest and therefore
become exercisable in periodic installments that may, but need not, be equal.
The Option may be subject to such other terms and conditions on the time or
times when it may be exercised (which may be based on performance or other
criteria) as the Administrator may deem appropriate. The vesting provisions of
individual Options may vary. No Option may be exercised for a fraction of a
share of Common Stock. The Administrator in its discretion may provide for an
acceleration of vesting and exercisability in the terms of any Option Agreement
in the event a Change in Control occurs.
 
6.8    Termination of Continuous Service. Unless otherwise provided in an Option
Agreement or in an employment agreement the terms of which have been approved by
the Administrator, in the event an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date three (3) months following the
termination of the Optionholder’s Continuous Service, or (b) the expiration of
the term of the Option as set forth in the Option Agreement. If, after
termination, the Optionholder does not exercise his or her Option within the
time specified in the Option Agreement, the Option shall terminate. Outstanding
Options that are not exercisable at the time an Optionholder’s Continuous
Service terminates for any reason (including upon the Optionholder’s death or
Disability) shall be forfeited and expire at the close of business on the date
of such termination.
 
6.9    Extension of Termination Date. An Optionholder’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (a) the
expiration of the term of the Option in accordance with Section 6.1 or (b) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.
 



    12  

--------------------------------------------------------------------------------

 


6.10    Disability of Optionholder. Unless otherwise provided in an Option
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date twelve (12) months following such
termination or (b) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein, the Option shall terminate.
 
6.11    Death of Optionholder. Unless otherwise provided in an Option Agreement,
in the event an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date twelve (12) months following the date of death or (b)
the expiration of the term of such Option as set forth in the Option Agreement.
If, after death, the Option is not exercised within the time specified herein,
the Option shall terminate.
 
6.12    Early Exercise. The Option may, but need not, include a provision
whereby the Optionholder may elect at any time before the Optionholder’s
Continuous Service terminates to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the full vesting of
the Option. In such case, the shares of Common Stock acquired on exercise shall
be subject to the vesting schedule that otherwise would apply to determine the
exercisability of the Option. Any unvested shares of Common Stock so purchased
may be subject to any other restriction the Administrator determines to be
appropriate.
 
6.13    Reload Options. At the discretion of the Administrator, the Option may
include a “reload” feature pursuant to which an Optionholder exercising an
option by the delivery of a number of shares of Common Stock in accordance with
Section 6.4 hereof would automatically be granted an additional Option (with an
exercise price equal to the Fair Market Value of the Common Stock on the date
the additional Option is granted and with the same expiration date as the
original Option being exercised, and with such other terms as the Administrator
may provide) to purchase that number of shares of Common Stock equal to the
number delivered in a Stock For Stock Exercise of the original Option.
 
6.14    Section 409A Limitation. Each Option shall include a provision whereby,
notwithstanding any provision of the Plan or the Option Agreement to the
contrary, the Option shall satisfy the additional conditions applicable to
nonqualified deferred compensation under section 409A of the Code, in accordance
with Section 7 hereof, in the event any Award under this Plan is granted with an
exercise price less than Fair Market Value of the Common Stock subject to the
Option on the date the Option is granted (regardless of whether or not such
exercise price is intentionally or unintentionally priced at less than Fair
Market Value, or is materially modified at a time when the Fair Market Value
exceeds the exercise price), or is otherwise determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code.
 



    13  

--------------------------------------------------------------------------------

 


7.    Additional Conditions Applicable to Nonqualified Deferred Compensation
Under Section 409A of the Code. In the event any Award under this Plan is
granted with an exercise price less than Fair Market Value of the Common Stock
subject to the Option on the date the Option is granted (regardless of whether
or not such exercise price is intentionally or unintentionally priced at less
than Fair Market Value, or is materially modified and deemed a new grant at a
time when the Fair Market Value exceeds the exercise price), or is otherwise
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code (a “409A Award”), the following additional
conditions shall apply and shall supersede any contrary provisions of this Plan
or the terms of any Option Agreement. 
 
7.1    Exercise. No 409A Award shall be exercisable earlier than upon one of the
following:
 
(a)    Specified Time. A specified time or a fixed schedule set forth in the
Option Agreement, but not later than after the expiration of ten (10) years from
the Date of Grant. If the Option Agreement does not specify a fixed time or
schedule, such time shall be the date that is the fifth anniversary of the Date
of Grant.
 
(b)    Separation from Service. Separation from service (within the meaning of
Section 409A of the Code) by the 409A Award recipient; provided however, if the
Optionholder is a “key employee” (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) and any of the Company’s stock is
publicly traded on an established securities market or otherwise, exercise under
this Section 7.1(b) may not be made before the date which is six months after
the date of separation from service.
 
(c)    Death. The date of death of the Optionholder.
 
(d)    Disability. The date the Optionholder becomes disabled (within the
meaning of Section 7.4(b) hereof).
 
(e)    Unforeseeable Emergency. The occurrence of an unforeseeable emergency
(within the meaning of Section 7.4(c) hereof), but only if the net value (after
payment of the exercise price) of the number of shares of Common Stock that
become exercisable do not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
exercise, after taking into account the extent to which the emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the participant’s other assets (to the extent such liquidation
would not itself cause sever financial hardship).
 
(f)    Change in Control Event. The occurrence of a Change in Control Event
(within the meaning of Section 7.4(a) hereof), including the Company’s
discretionary exercise of the right to accelerate such Option upon a Change in
Control Event or to terminate the Plan or any 409A Award granted thereunder
within 12 months of the Change in Control Event.
 
7.2    Term. Notwithstanding anything to the contrary in this Plan or the terms
of any Option Agreement, the term of any 409A Award shall expire and no longer
be exercisable on the date that is the later of: (a) 2-1/2 months after the end
of the Company’s taxable year in which the Option first becomes exercisable
pursuant to Section 7.1 hereof and is not subject to a substantial risk of
forfeiture; or (b) 2-1/2 months after the end of the Optionholder’s taxable year
in which the Option first becomes exercisable pursuant to Section 7.1 hereof and
is not subject to a substantial risk of forfeiture, but not later than the
earlier of (i) the expiration of ten (10) years from the date the Option was
granted, or (ii) the term specified in the Option Agreement.
 



    14  

--------------------------------------------------------------------------------

 


7.3    No Acceleration. A 409A Award may not be accelerated or exercised prior
to the time specified in Section 7.1 hereof, except in the case of one of the
following events:
 
(a)    Domestic Relations Order. The Option may permit the acceleration of the
exercise time or schedule to an individual other than the Plan Participant as
may be necessary to comply with the terms of a domestic relations order (as
defined in Section 414(p)(1)(B) of the Code).
 
(b)    Conflicts of Interest. The Option may permit the acceleration of the
exercise time or schedule as may be necessary to comply with the terms of a
certificate of divestiture (as defined in Section 1043(b)(2) of the Code).
 
(c)    Change in Control Event. The Administrator may exercise the discretionary
right to accelerate such Option upon a Change in Control Event or to terminate
the Plan or any 409A Award granted thereunder within 12 months of the Change in
Control Event and cancel the Award for compensation.
 
7.4    Definitions. Solely for purposes of this Section 7 and not for other
purposes of the Plan, the following terms shall be defined as set forth below:
 
(a)    “Change in Control Event” means the occurrence of a change in the
ownership of the Company, a change in effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company
(as defined in IRS Notice 2005-1, Q&A-11, Q&A-12, Q&A-13 and Q&A-14).
 
(b)    “Disabled” means a Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering Employees.
 
(c)    “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.
 
8.    Covenants of the Company.
 



    15  

--------------------------------------------------------------------------------

 


8.1    Availability of Shares. During the terms of the Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Awards.
 
8.2    Securities Law Compliance. Each Stock Option Agreement and Option
Agreement shall provide that no shares shall be purchased or sold thereunder
unless and until (i) any then applicable requirements of state or federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel and (ii) if required to do so by the Company, the
Participant shall have executed and delivered to the Company a letter of
investment intent in such form and containing such provisions as the
Administrator may require. The Company shall use reasonable efforts to seek to
obtain from each regulatory commission or agency having jurisdiction over the
Plan such authority as may be required to grant Awards and to issue and sell
shares of Common Stock upon exercise of the Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Award or any Common Stock issued or issuable pursuant to any such
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Awards unless and until such authority is
obtained.
 
9.    Use of Proceeds from Stock. Proceeds from the sale of Common Stock
pursuant to Awards shall constitute general funds of the Company.
 
10.    Miscellaneous.
 
10.1    Acceleration of Exercisability and Vesting. The Administrator shall have
the power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.
 
10.2    Shareholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Award unless and until such Participant has satisfied all
requirements for exercise of the Award pursuant to its terms and no adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions of other rights for which the
record date is prior to the date such Common Stock certificate is issued, except
as provided in Section 11.1, hereof.
 
10.3    No Employment or other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause, (b) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (c) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.
 



    16  

--------------------------------------------------------------------------------

 


10.4    Transfer, Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another; or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the employee’s right to re-employment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Administrator otherwise so provides in
writing.
 
10.5    Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.
 
10.6    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Award, (a) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (b) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (i) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.
 
10.7    Withholding Obligations. To the extent provided by the terms of an
Option Agreement and subject to the discretion of the Administrator, the
Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Common Stock under an Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company or (d) by execution of a recourse promissory note.
 



    17  

--------------------------------------------------------------------------------

 


11.    Adjustments Upon Changes in Stock.
 
11.1    Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), then (i) the aggregate number of
shares of Common Stock or class of shares which may be purchased pursuant to
Awards granted hereunder; (ii) the aggregate number of shares of Common Stock or
class of shares which may be purchased pursuant to Incentive Stock Options
granted hereunder; (iii) the number and/or class of shares of Common Stock
covered by outstanding Options and Awards; (iv) the maximum number of shares of
Stock with respect to which Options may be granted to any single Optionee during
any calendar year; and (v) the exercise price of any Stock Option in effect
prior to such change shall be proportionately adjusted by the Administrator to
reflect any increase or decrease in the number of issued shares of Common Stock
or change in the Fair Market Value of such Common Stock resulting from such
transaction; provided, however, that any fractional shares resulting from the
adjustment shall be eliminated. The Administrator shall make such adjustments,
and its determination shall be final, binding and conclusive. The conversion of
any convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.
 
11.2    Dissolution or Liquidation. In the event of a dissolution or liquidation
of the Company, then all outstanding Awards shall terminate immediately prior to
such event.
 
11.3    Change in Control - Asset Sale, Merger, Consolidation or Reverse Merger.
In the event of a dissolution or liquidation of the Company, or any corporate
separation or division, including, but not limited to, a split-up, a split-off
or a spin-off, or a sale of substantially all of the assets of the Company; a
merger or consolidation in which the Company is not the Surviving Entity; or a
reverse merger in which the Company is the surviving entity, but the shares of
Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then, the Company, to the extent permitted by applicable law,
but otherwise in the sole discretion of the Administrator may provide for: (i)
the continuation of outstanding Awards by the Company (if the Company is the
Surviving Entity); (ii) the assumption of the Plan and such outstanding Awards
by the Surviving Entity or its parent; (iii) the substitution by the Surviving
Entity or its parent of Awards with substantially the same terms (including an
award to acquire the same consideration paid to the shareholders in the
transaction described in this Section 11.3) for such outstanding Awards and, if
appropriate, subject to the equitable adjustment provisions of Section 11.1
hereof; (iv) the cancellation of such outstanding Awards in consideration for a
payment equal in value to the Fair Market Value of vested Awards, or in the case
of an Option, the difference between the Fair Market Value and the exercise
price for all shares of Common Stock subject to exercise (i.e., to the extent
vested) under any outstanding Stock Option; or (v) the cancellation of such
outstanding Awards without payment of any consideration. If such Awards would be
canceled without consideration for vested Awards, the Participant shall have the
right, exercisable during the later of the ten-day period ending on the fifth
day prior to such merger or consolidation or ten days after the Administrator
provides the Award holder a notice of cancellation, to exercise such Awards in
whole or in part without regard to any installment exercise provisions in the
Option Agreement. 
 



    18  

--------------------------------------------------------------------------------

 


12.    Amendment of the Plan and Awards.
 
12.1    Amendment of Plan. The Board at any time, and from time to time, may
amend or terminate the Plan. However, except as provided in Section 11 relating
to adjustments upon changes in Common Stock, no amendment shall be effective
unless approved by the shareholders of the Company to the extent shareholder
approval is necessary to satisfy any applicable law or any Nasdaq or securities
exchange listing requirements. At the time of such amendment, the Board shall
determine, upon advice from counsel, whether such amendment will be contingent
on shareholder approval. 
 
12.2    Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.
 
12.3    Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options or to the nonqualified deferred compensation
provisions of Section 409A of the Code and/or to bring the Plan and/or Awards
granted under it into compliance therewith.
 
12.4    No Impairment of Rights. Rights under any Award granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (a) the
Company requests the consent of the Participant and (b) the Participant consents
in writing. However, a cancellation of an Award where the Participant receives a
payment equal in value to the Fair Market Value of the vested Award or, in the
case of vested Options, the difference between the Fair Market Value and the
exercise price, shall not be an impairment of the Participant’s rights that
requires consent.
 
12.5    Amendment of Awards. The Administrator at any time, and from time to
time, may amend the terms of any one or more Awards; provided, however, that the
rights under any Award shall not be impaired by any such amendment if (a) the
Company requests the consent of the Participant and (b) the Participant consents
in writing. However, a cancellation of an Award where the Participant receives a
payment equal in value to the Fair Market Value of the vested Award or, in the
case of vested Options, the difference between the Fair Market Value and the
exercise price, shall not be an impairment of the Participant’s rights that
requires consent.
 



    19  

--------------------------------------------------------------------------------

 


13.    General Provisions.
 
13.1    Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.
 
13.2    Recapitalizations. Each Stock Option Agreement shall contain provisions
required to reflect the provisions of Section 11.1.
 
13.3    Delivery. Upon exercise of an Option granted under this Plan, the
Company shall issue Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory obligations the Company may otherwise
have, for purposes of this Plan, thirty days shall be considered a reasonable
period of time.
 
13.4    Other Provisions. The Stock Option Agreements authorized under the Plan
may contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, as the
Administrator may deem advisable.
 
13.5    Disqualifying Dispositions. Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two (2) years from the Date of Grant of such Incentive Stock Option or
within one (1) year after the issuance of the shares of Common Stock acquired
upon exercise of such Incentive Stock Option shall be required to immediately
advise the Company in writing as to the occurrence of the sale and the price
realized upon the sale of such shares of Common Stock.
 
14.    Effective Date of Plan. The Plan shall become effective as of the
Effective Date, but no Incentive Stock Option granted to any Employee or any
Award granted to a Covered Employee may be exercised unless and until the Plan
has been approved by the shareholders of the Company, which approval shall be
within twelve (12) months before or after the date the Plan is adopted by the
Board.
 
15.    Termination or Suspension of the Plan. The Plan shall terminate
automatically on January 23, 2015, but no later than the day before the 10th
anniversary of the Effective Date. No Award shall be granted pursuant to the
Plan after such date, but Awards theretofore granted may extend beyond that
date. The Board may suspend or terminate the Plan at any earlier date pursuant
to Section 12.1 hereof. No Awards may be granted under the Plan while the Plan
is suspended or after it is terminated.
 
16.    Choice of Law. The law of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state’s conflict of law rules.
 
17.    Execution. To record the adoption of the Plan by the Board, the Company
has caused its authorized officer to execute the Plan as of the date specified
below.
 



    20  

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE FOLLOWS]
 
 
 



    21  

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, upon authorization of the Board of Directors, the
undersigned has caused the Gulfport Energy Corporation 2005 Stock Incentive Plan
to be executed effective as of the 24th day of January, 2005.
 
 

        Gulfport Energy Corporation  
   
   
  By:   /s/   

--------------------------------------------------------------------------------

  Title 





                    




    22  

--------------------------------------------------------------------------------

 


 


